Citation Nr: 0009274	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  94-02 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for a back disability.
 
 2. Entitlement to an increased (compensable) evaluation for 
flail chest.
 
 3. Entitlement to an increased evaluation for right arm 
hemiparesis, currently evaluated as 10 percent disabling.
 
 4. Entitlement to an increased evaluation for right foot 
hemiparesis, currently evaluated as 10 percent disabling.
 
 5. Entitlement to an increased evaluation for residuals of a 
fracture of the left parietal bone, currently evaluated as 10 
percent disabling.
 
 6. Entitlement to an increased evaluation for a seizure 
disability, currently evaluated as 60 percent disabling.
 
 7. Entitlement to a total disability rating based on 
unemployability due to service-connected disability.
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to April 
1980. This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In January 1996, the Board remanded the veteran's claims to 
the RO for additional development.  The appeal has been 
returned to the Board and is ready for further review.  

The issues of entitlement to service connection for a back 
disability, and entitlement to increased evaluations for 
right arm hemiparesis, right foot hemiparesis and for a 
seizure disability, will be addressed below.  The issues of 
an increased evaluation for residuals of a fracture of the 
left parietal bone, an increased evaluation for flail chest 
and entitlement to service connection for a back disability 
will be addressed in the remand that follows.  A decision on 
the issue of entitlement to a total rating based on 
unemployability due to service-connected disability will be 
deferred pending completion of the requested development.  
Parker v. Brown, 7 Vet. App. 116 (1994); Holland v. Brown, 
6 Vet. App. 443 (1994); Kellar v. Brown, 6 Vet. App. 157 
(1994).  

During the course of this appeal, the issue of entitlement to 
secondary service connection for a back disability arose.  
The matter is referred to the RO for consideration.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a back disability is plausible.  

2.  The evidence does not establish that the veteran has had 
more than one major seizure in the previous four months or 
that he averages more than 9 or 10 minor seizures weekly. 

3.  Right arm hemiparesis is productive of not more than mild 
incomplete paralysis of the median nerve.

4.  The veteran's right foot hemiparesis shows no more than 
mild symptomatology.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a back disability is well grounded.  38 U.S.C.A. § 5107 
(West 1991).   

2.  An evaluation in excess of 60 percent for the veteran's 
seizures is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Code 8911 (1999).

3.  The criteria for a rating in excess of 10 percent for 
right arm hemiparesis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.20 and Part 
4, Diagnostic Code 8515 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
for right foot hemiparesis are not met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.124a, Diagnostic 
Code 8521 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Low Back Disability

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Arthritis may be presumed to have been 
incurred in service if it is manifested to a compensable 
degree within the first post-service year.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 1101, 1112, 1113, 
1137 (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded or capable of substantiation.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1999).  
If the claim is well grounded, it must be shown that all 
relevant facts have been properly developed and that the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107 has 
been complied with.  The Board finds that the claim is well 
grounded.   

The veteran's service medical records show no complaint, 
diagnosis or treatment for a back disability.  The record 
shows that he was involved in an automobile accident during 
service in November 1979, and was thrown through the 
windshield of the vehicle.  When he appeared before the 
Medical Board in January 1980, no back disability was 
complained of or noted.  A June 1992 VA X-ray report of the 
lumbar spine indicates that the veteran had a moderate 
compression deformity of the vertebral body of L3 most 
probably post an old trauma.  In October 1992, the veteran 
reported on VA examination that he had begun to experience 
pain in his back that summer and was told that he had 
degenerating lumbar vertebrae, and that suspicions included 
latent development of degenerative arthritis from the trauma 
of the motor vehicle accident. He reported that the back pain 
caused him to terminate his job in truck sales.  The examiner 
diagnosed, new nonspecific degenerative or osteoporosis 
condition of lumbar vertebrae possibly secondary to delayed 
degenerative manifestation of trauma with motor vehicle 
accident in 1979.  A CT scan of the lumbar spine in November 
1992 showed old compress deformity involving the L3 vertebral 
body and narrowed spinal canal with mild disc bulge L3-L4 
more prominent on the left.  On a December 1992 VA 
consultation sheet, a physician noted that upon reviewing the 
reports there was a very strong suggestion that the veteran 
may have had a compression fracture at the time of his 
original injury.  It was stated that the examiner did not 
find osteoporosis on X-rays of the lumbar spine.  

The veteran has testified in June 1993, that he injured his 
back during service when he was involved in an automobile 
accident and that he had back pain at that time.  He reported 
that after service he began to have back pain in 1990 or 
1991.  A complete transcript is of record.  Private medical 
records show that in December 1993, the veteran had decreased 
range of motion of the dorsolumbar spine secondary to pain 
and osteoarthritis.  

Thus there is a showing of inservice occurrence of injury, a 
current diagnosis of a back disability and an opinion from a 
physician that the veteran's back complaints are related to 
his inservice motor vehicle accident.  The veteran's claim is 
found to be well grounded.  

Increased Evaluations

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented claims that are plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claims has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disabilities at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A Seizure Disability

Service connection was granted for a seizure disability in 
August 1991, and a 20 percent evaluation was assigned 
effective from March 1991.  This was based on VA medical 
records which showed a history of taking Dilantin for a 
seizure disorder, and that when the veteran was taken off the 
medication, in approximately 1988, seizures began at up to 5 
or 6 times a day.  An EEG performed in May 1991 was noted to 
be mildly abnormal.  A sleep EEG performed in May 1991 was 
normal, and on VA examination that same month, simple partial 
seizures and complex partial seizures was diagnosed.  On VA 
examination in January 1992, the veteran reported that his 
seizure disability had increased in frequency, and this was 
noted in the examiner's diagnosis.  

The veteran testified in June 1993 that he has grand mal 
seizures 2 to 4 or 3 to 4 times a month and smaller seizures 
five times a day or on average 15 a month. He described the 
seizures and noted that he had had one earlier that month and 
he fell and broke a tooth.   

In August 1993, the RO received a statement from a friend of 
the veteran who described the veteran's seizures, and 
reported witnessing a series of seizures within the last few 
days.  The RO also received a statement from the veteran's 
mother in August 1993.  She reported in her letter dated in 
March 1993 that the veteran had an attack in "September", one 
in April 1992, and one during the summer at his brother's 
house.  

The veteran submitted a "partial" list of seizures covering 
from January to May 1994 to the RO in May 1994.  He reported 
11 grand mal seizures from January 31, 1994 to May 11, 1994 
and 7 to 8 petite mals on May 24, 1994.  It was noted that 
the list was partial since the veteran had memory problems 
and could not keep a complete list.  

The 20 percent evaluation remained in effect until September 
1994, when the RO granted an increased evaluation to 60 
percent.  The RO considered the report of seizures submitted 
by the veteran.  The RO also considered VA records which 
showed that on VA examination in April 1994, the veteran was 
reported as having grand mal, major motor seizures between 
one and two times a week, and absence seizures which occur 
one per day.  It was noted that the veteran was taking 
Tegretol.  Seizure disorder was the pertinent diagnosis.  

More recently, the veteran was examined in January 1997, and 
he reported having small and large seizures.  He indicated 
that the small seizures consisted of a feeling of déjà vu and 
dizziness and the bigger seizures included loss of 
consciousness during which he might fall.  He reported having 
three to six seizures a month, and that he was not taking any 
medication.  The examiner found that the veteran had partial 
complex seizures, and that by the veteran's report he had 
frequent seizures.  

In March 1999, the veteran was monitored at a VA facility to 
record his seizures.  He reported that he had not been 
compliant with his medication.  It was noted that he had no 
reported seizure-like events or spells during his hospital 
stay.  There was no EEG evidence of epileptiform activity.  
The veteran was encouraged to remain under monitoring for at 
least two weeks to increase the likelihood of recording on of 
his spells.  It was noted that the veteran became irritated 
with his hospital stay, removed his electrodes and left the 
hospital.  The examiner stated that no conclusion could be 
drawn regarding the veteran's diagnosis of epilepsy or the 
etiology of his seizures.  

Under 38 C.F.R. § 4.124a, DC 8045, brain disease due to 
trauma, purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g. 8045- 
8207). In this case, 38 C.F.R. § 4.124a. Diagnostic Code 8911 
provides that epilepsy, petit mal, is to be rated under the 
general rating formula for minor seizures. A minor seizure, 
rated under Code 8911, consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head ("pure" 
petit mal), or sudden jerking movements of the arms, trunk, 
or head (myoclonic type) or sudden loss of postural control 
(akinetic type). In the presence of major and minor seizures, 
the rating shall be for the predominating type.

Under the general rating formula for major and/or minor 
epileptic seizures a 100 percent evaluation is warranted when 
the veteran's disability results in an average of at least 
one major seizure per month over the last year. An 80 percent 
evaluation is warranted for at least one major seizure in 
three months over the last year, or more than ten minor 
seizures weekly.  A 60 percent evaluation is warranted for an 
average of at least one major seizure in four months over the 
last year, or nine to ten minor seizures per week. A 40 
percent evaluation is warranted for an average of at least 
one major seizure in the last six months or two in the last 
year, or an average of at least five to eight minor seizures 
per week. A 20 percent evaluation is warranted for at least 
one major seizure in the last two years, or at least two 
minor seizures in the last six months.  

In order to assign a rating beyond 60 percent for the 
veteran's seizure disability, there must be a showing of at 
least one major seizure in three months over the last year or 
more that ten minor seizures weekly.  The clinical evidence 
of record does not support this finding.  While the veteran 
reports having 3 to 6 seizures a month, diagnostic testing 
did not substantiate the occurrence of seizures during the 7-
day period of monitoring.  Unfortunately, the veteran refused 
to remain at the VA facility to complete the recommended time 
period for monitoring him.  In addition, the Board notes that 
the veteran has been noncompliant with his medication.  The 
Board also notes that while the veteran has reported that he 
has falls during his seizures and at one time broke a tooth, 
there are no records of treatment for injuries from falls due 
to seizures in the file.  Neither are there statements from 
witnesses to the veteran's seizures after 1993.  

The Board notes that the veteran's representative has 
requested that the veteran be readmitted to a VA facility for 
another period of observation.  The Board finds that the RO 
properly scheduled the veteran for this hospitalization, and 
it is noted in the record that he was continually reminded 
that the monitored patients must stay for 2 or 3 weeks in 
order to record an event.  Prior to the veteran's leaving 
against hospital policy, a physician spoke with the veteran 
to ascertain the reason for his frustration.  The veteran 
determined that he did not wish to remain.  The Board finds 
that the veteran was adequately informed of the consequences 
of his actions and that he voluntarily determined that he did 
not want to remain for further monitoring.  Absent clinical 
verification in the record concerning the frequency and type 
of the veteran's seizures, the record does not support a 
finding that a rating beyond 60 percent is warranted.  


III.  Right Arm Hemiparesis and Right Foot Hemiparesis

The veteran's right arm disability and his right foot 
disability have been rated as 10 percent disabling since 
August 1991.  This was based on an April 1991 VA examination 
report which showed mild dis-coordination and fatigability of 
the right hand.  Difficulty standing on his toe on the right 
foot and hopping on the right foot was noted.  In January 
1992, the examiner diagnosed right 40% hemiparesis.  On VA 
examination in December 1992, tone of the muscle groups in 
all limbs was intact.  Decreased sensitivity to pinprick was 
noted in the right arm.  A right Hoffman reflex was noted, 
and the finding was, mild right hemiparesis.  In June 1993, 
the veteran testified that he could not feel his right hand.  
He reported loss of grip strength.  The veteran stated that 
he had loss of feeling in his right leg.  

On VA examination in April 1994, the examiner noted that 
there was no atrophy, significant scars or adhesions.  There 
was no damage to tendons or bones, joints or nerves. Strength 
was normal in upper and lower extremities. There was no 
evidence of pain with movement, muscle herniation, muscle 
penetration or tissue loss.  The diagnosis was, history of 
mild right hemiparesis.  On VA foot examination in April 
1994, the veteran reported that his right foot seemed to 
drift laterally and that the muscles of the foot ached after 
prolonged activity.  Examination showed a normal gait with no 
deformity, normal pulses and normal skin.  The diagnosis was, 
history of mild right hemiparesis secondary to injuries 
suffered in motor vehicle accident; examination of the feet 
was normal.  On VA general medical examination, muscle 
strength in the upper and lower extremities was normal, there 
was no indication of atrophy, and balance and gait were 
normal.  The diagnosis was, history mild right hemiparesis.  

The veteran was examined in January 1997, and he reported 
difficulty with his right arm and leg.  He stated that he 
could not feel things with his right hand and that he could 
not do certain things with his right hand.  He stated that 
his right arm was mildly weak and got tired easily.  He 
reported that he had pain around the right ankle, that his 
right leg tired easily and that he tended to limp.  He had 
normal strength in the arms and legs.  Finger tapping and 
foot tapping were preformed slowly on the right.  Reflexes 
were normal and symmetric throughout, and cold sensation was 
symmetric in arms and legs.   There was no gross weakness.  
The examiner stated that he would grade the severity of the 
veteran's right arm disability as mild.  

Rating the veteran's right arm disability under Diagnostic 
Code 8515 (the provision addressing problems with the median 
nerve), incomplete paralysis of the median nerve of the major 
hand warrants a 10 percent rating when mild, a 30 percent 
rating when moderate, and a 50 percent rating when severe.  

Rating the veteran's right foot disability, impairment of the 
external popliteal nerve (common peroneal) under Diagnostic 
Code 8521: When there is paralysis thereof, complete with 
foot drop and slight droop of first phalanges of all toes, 
when one cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes, 40 percent is assignable. When 
incomplete, if severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; when mild, 10 percent is 
assignable under Diagnostic Code 8521. 

The Board notes that the most recent medical evidence 
relating to these disorders indicates that there are no 
neurological deficits in the veteran's right upper extremity 
or right lower extremity, that the veteran has normal 
strength and normal reflexes, with no gross weakness.  The 
examiner found the disabilities to be mild.  Thus there is no 
showing of more than mild impairment for either disability at 
issue here and therefore increased evaluations are not in 
order.  

Finally, the Board has considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating commensurate with the average earning 
capacity impairment 
due exclusively to his hypertension.  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  

In essence, the record shows that the manifestations of the 
veteran's service-connected disabilities are those 
contemplated by the currently assigned evaluations which are 
based on the average impairment in earning capacity.  
38 C.F.R. § 4.1.  Moreover, there is no evidence that he has 
required frequent hospitalization any of these disabilities.  
Accordingly, the Board finds no reason for referral of this 
case to the Director of VA Compensation and Pension purposes 
for a rating outside the regular schedular criteria.

In addition, the Board has considered all potentially 
applicable Diagnostic Codes for the disabilities at issue 
here, and finds that increased evaluations would not be 
warranted under any of the applicable Codes.  



ORDER

The claim of entitlement to service connection for a back 
disability is well grounded and the claim is granted to that 
extent.  

An increased evaluation for seizures is denied.  

An increased evaluation for right arm hemiparesis is denied.  

An increased evaluation for right foot hemiparesis is denied.  



REMAND

The record shows that the veteran was scheduled to appear at 
several VA examinations and that he did not report for some 
of the examinations.  The veteran's representative, in his 
March 2000 written argument has pointed out that the claims 
file does not contain a copy of any notice sent to the 
veteran concerning the scheduled examinations.  The 
representative noted that The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999)(hereinafter, "the 
Court") has held that VA must demonstrate that notice was 
sent to the veteran latest address of record and that the 
veteran lacked good cause for failing to appear.  The record 
reflects that subsequent to the Board's remand, the veteran 
had two changes of address.  In this instance, it cannot be 
determined from the evidence in the claims folder whether 
actual notice of the examination was sent to the veteran and 
if so, whether it was sent to the proper address.  

In order to ascertain whether the veteran was in fact 
properly notified of the time and place to report to the 
examinations, and to offer an additional opportunity to do 
so, further development is indicated.  Furthermore, the 
veteran should be made to understand that the duty to assist 
is not always a one-way street and that if a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Failure to assist in the development 
of the claim, and failure to report for needed examinations, 
without good cause, could well result in denial of the 
instant claim.

The veteran did undergo a VA pulmonary examination in January 
1997.  However pulmonary function tests were not 
administered.  The veteran's flail chest disability was rated 
under Diagnostic Code 6818.  By regulatory amendment 
effective October 7, 1996, substantive changes were made to 
the schedular criteria for evaluating diseases of the 
respiratory system, as set forth in 38 C.F.R. § 4.97. See 61 
Fed. Reg. 46,720-46,731 (1996).  The new criteria deleted 
Diagnostic Code 6818, which contained the criteria for 
evaluating pleural cavity injury. The term "pleural cavity 
injury" was reclassified as "traumatic chest wall defect, 
pneumothorax, hernia, etc." and assigned Diagnostic Code 
number 6843.  Pleural cavity injuries and other disorders 
under Diagnostic Codes 6840 through 6845 are now evaluated 
under a general rating formula for restrictive lung disease.  
A rating for restrictive lung disease, under the current 
criteria, requires a pulmonary function test as a 
prerequisite to rating the disability.  A review of the 
claims file, however, does not reflect the presence of a 
current pulmonary function test with which to ascertain the 
severity of the veteran's disability.

To ensure full compliance with due process requirements, the 
case is again REMANDED to the RO for the following 
development:

1. The RO should undertake to contact the 
veteran at the most recent address of 
record.  Care should be taken to ensure 
that the veteran receives proper notice 
of the scheduling of any examination.  
The veteran should be advised of the 
effect of his failure to report for an 
examination under 38 C.F.R. § 3.655.


2.  The veteran should be afforded an 
appropriate examination to ascertain the 
severity of his flail chest as a residual 
of head trauma.  Examination should 
include all necessary tests, particularly 
a pulmonary function test, to ascertain 
the severity of any restrictive lung 
disease.  If the examiner determines that 
restrictive lung disease is present, the 
examiner should indicate the extent to 
which restrictive lung disease is related 
to the veteran's flail chest disability.   
The examiner should also report any other 
symptomatology present and should make 
specific findings as to whether the 
veteran's service-connected injury 
results in pain or discomfort on 
exertion, scattered rales, or some 
limitation of excursion of the diaphragm 
or of lower chest expansion.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All conclusions and 
opinions must be supported by complete 
rationale.  

3.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the nature, extent and severity 
of the veteran's residual of a fracture 
of the left parietal bone with deformity.  
All indicated tests should be performed.  
The examiner should describe any 
disfiguring scars and indicate the rate 
of impairment, that is, slight 
impairment, moderately disfiguring 
impairment, or severe impairment.  The 
examiner should note any marked and 
unsightly deformity.  The examiner should 
note any functional impairment as well as 
any tenderness, ulceration, or adhesions.  
38 C.F.R. § 4.118, Diagnostic Code 7800, 
7803, 7804, 7805 (1999).

The veteran's back disability should also 
be evaluated and all necessary tests and 
studies must be conducted.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should offer 
an opinion as to the etiology of any back 
disability found, and whether it is at 
least as likely as not that the veteran's 
current back complaints are related to 
the motor vehicle accident which occurred 
during the veteran's service.  The 
examiner must offer complete rationale 
for all opinions and conclusions drawn.  

4.  If the veteran fails to report for 
any of the scheduled examinations, the RO 
should obtain copies of the notice to the 
veteran of the examination for inclusion 
in the claims folder, or have personnel 
at the medical center certify that the 
letter was sent to the most current 
address of record, provide that address, 
and certify that the notice(s) were not 
returned as undeliverable.

5.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. Specific attention 
is directed to the examination reports. 
If the examination reports do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action. 38 C.F.R. 
§ 4.2 (1999) ("if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

6.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  If any benefit sought is 
not granted, the veteran should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
time period to respond before the record 
is returned to the Board for further 
review.  The supplemental statement of 
the case should set forth the rating 
criteria for rating each of the veteran's 
disabilities. The criteria should include 
not only the current criteria, but also 
any criteria in effect during the 
pendency of the veteran's appeal that 
have been affected by regulatory changes.

No action is required of the veteran until further notice. 
The Board intimates no opinion as to the ultimate outcome in 
this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 



